Name: Commission Directive 94/77/EC of 20 December 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: food technology;  agricultural activity;  health
 Date Published: 1994-12-31

 Avis juridique important|31994L0077Commission Directive 94/77/EC of 20 December 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 350 , 31/12/1994 P. 0113 - 0114 Finnish special edition: Chapter 3 Volume 64 P. 0214 Swedish special edition: Chapter 3 Volume 64 P. 0214 COMMISSION DIRECTIVE 94/77/EC of 20 December 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 94/50/EC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes were consolidated by Commission Directive 91/248/EEC (3); Whereas a new additive belonging to the group of antibiotics has been successfully tested in certain Member States; whereas this new use should be authorized provisionally at national level in anticipation of this approval at Community level; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 70/524/EEC is hereby amended as set out in the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 30 November 1995 at the latest. They shall immediately inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 297, 18. 11. 1994, p. 27. (3) OJ No L 124, 18. 5. 1991, p. 1. ANNEX Annex II to Directive 70/524/EEC is hereby amended as follows: In part A 'antibiotics' the following item is added: "> ID="6.2">mg/kg of complete feedingstuff" ID="1">32> ID="2">Ardacin> ID="3">C81 83H80 84Na2N8O30Cl4 (Glycopeptide) Na salt of 10 component complex: Factor A: 16-36 % Factor B: 15-30 % Components C+C1: 20-50 % Component C2: 5-14 % Component D: 0-5 % HP-4: 0-10 % produced by Kibdelosporangium aridum (ATCC 39323). Ardacin content in the authorized preparation: 25 %> ID="4">Chickens for fattening> ID="5">-> ID="6">3> ID="7">7> ID="8">-> ID="9">30. 11. 1995">